Citation Nr: 1106873	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to January 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2003 from the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which, inter alia, denied service connection for a right shoulder 
disorder and a left ankle disorder.

Subsequently, in a January 2007 decision, the Board disposed of 
other appellate issues and remanded the issues currently on 
appeal, among others, for further development.  While the matter 
was pending on remand status, the RO granted service connection 
for sarcoidosis and allergic rhinitis in a January 2009 rating 
decision, thereby rendering these issues moot and removing them 
from appellate status.  This rating decision also granted 
increased ratings of 10 percent disabling each for a right 
Achilles tendon disorder, left shoulder disorder, and hallux 
valgus disorder.  The Veteran continued his appeal for a higher 
rating for these disabilities. 

Subsequently, in another decision dated in July 2009, the Board 
again remanded the issues currently on appeal for further 
evidentiary development.  It also disposed of other appellate 
issues that remained on appeal as of the January 2007 Board 
decision.  The case has returned to the Board and is again ready 
for appellate action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
again required.

In this case, the development that was conducted with regard to 
the issues of a right shoulder disorder and left ankle disorder 
following the Board's July 2009 remand is not in accordance with 
the Board's remand instructions.  Specifically, the July 2009 
Board remand requested that the examiner address the questions of 
whether the Veteran's current right shoulder disorder and left 
ankle disorder are etiologically related to any injuries that 
occurred during service, and whether any current right shoulder 
and left ankle disorders could have stemmed from these injuries, 
including a May 1997 treatment for right shoulder impingement 
syndrome and treatments for a left ankle sprain in February 1983, 
March 1993, and April 1999.  In this regard, the Veteran 
underwent a VA examination in December 2009.  The Veteran was 
diagnosed with AC degenerative joint disease in the right 
shoulder and left Achilles tendinitis.  The examiner provided 
opinions that the right shoulder disorder and left ankle disorder 
were less likely than not caused by or the result of in-service 
injuries because there was no evidence of complaints or treatment 
for right shoulder degenerative joint disease or rotator cuff 
conditions, or for left ankle tendinopathy during service.  
However, the examiner failed to respond to the Board's July 2009 
remand directives as to whether the Veteran's current right 
shoulder and left ankle disorders are related to the right 
shoulder and left ankle injuries he sustained in service.

Thus, there clearly is a need to further clarify the December 
2009 examiner's opinion, and request a more detailed opinion 
regarding etiology of the right shoulder and left ankle 
disorders, including whether or not they may have stemmed from 
the Veteran's in-service right shoulder and left ankle injuries.

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous December 2009 
VA examiner provide an addendum to his or her 
previous opinion, if that physician is still 
available.  Specifically, the physician 
should review the Veteran's service treatment 
records (STRs) concerning treatment for right 
shoulder impingement syndrome in May 1997 and 
treatment for left ankle sprain in February 
1983, March 1993, and April 1999, and provide 
a clarification as to whether the Veteran's 
current right shoulder AC degenerative joint 
disease and left Achilles tendonitis are at 
least as likely as not related to the 
aforementioned injuries during service, 
despite a lack of complaints or treatment for 
degenerative joint disease and tendinopathy 
during service.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  Another VA 
examination is not necessary in order to 
provide this opinion, unless the previous VA 
examiner listed on the December 2009 report 
is unavailable, and a new examiner indicates 
a physical examination is necessary in order 
to adequately answer the question posed. 

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

2.  Readjudicate the Veteran's claims for 
service connection for a right shoulder 
disorder and a left ankle disorder.  If the 
claims are not to the Veteran's satisfaction, 
furnish the Veteran and his representative 
another supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


